DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention II in the reply filed on 12/7/2020 is acknowledged.  The traversal is on the ground(s) that the same search would encompass the scope of both inventions, therefore no burden would exist.  This is not found persuasive because as stated in the Restriction Requirement mailed on 9/21/2020, the claimed product of invention I can be used in a materially different method and since both a product (dengue virus composition) and a method of use is claimed, this would also require considering different search operators/strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2020.
	Claims 6-35 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 and 9/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 6-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-71, 74, 100-118 and 121 of copending Application No. 16093385. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions focus on administering to subjects a tetravalent dengue virus composition comprising chimeric dengue serotype 2/1 strain, 2/3 strain and 2/4 strain and a dengue serotype 2 strain.  The dengue serotype 2 strain is derived from wild-type strain DEN-2 16681 and differs in at least three nucleotides form the wild type as follows: a) 5’-noncoding region (NCR)-57 (nt-57 C-to-T), b) NS1-53 Gly-to-Asp (nt-2579 G-to-A) and c) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the 3 chimeric strains (2/1, 2/3 and 2/4) are derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes resulting in the chimeric dengue strains: a DENV-2/1 chimera; DENV-2/1 chimera and DENV-2/4 chimera.  Since ‘385 does not state that the serostatus of the subject is to be determined before, during or after the claimed method, it is interpreted to exclude determining the serostatus of the subject receiving the TDV.
Furthermore, since ‘385 claims the administration of a TDV that appears to be structurally identical to that the claimed and the administration of this TDV in the same active steps and in the same time period as claimed, the limitations of combined vaccine efficacy would .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9-26 of copending Application No. 16295611. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a method of inoculating a subject against virologically confirmable dengue disease with a tetravalent dengue virus composition including 4 live attenuated dengue virus strains representing serotypes 1-4.  The method comprises a primary vaccination consisting of the steps of:
	 selecting a subject for administration of the unit doses of the tetravalent dengue virus composition in need for protection against dengue infection without determination whether there was a previous dengue infection.
	 administering a first unit dose of the tetravalent dengue virus composition to the subject, and
	 administering a second unit dose of the tetravalent dengue virus composition to the subject within 3 months of administration of the first unit dose,
	wherein the method provides a combined vaccine efficacy against all 4 serotypes in preventing virologically confirmed dengue disease in both seropositive and seronegative subjects of 60% or more when determined in an age group of 4 to 16 year old subjects when determined 30 days after a second administration until 12 months after a second administration.  

	The tetravalent dengue virus composition is in the form of a unit dose comprising:
(i) a dengue serotype 1 in a concentration of at least 3.3 log10 pfu/0.5 ml,
(ii) a dengue serotype 2, in a concentration of at least 2.7 log10 pfu/0.5 ml,
(iii) a dengue serotype 3, in a concentration of at least 4.0 log10 pfu/0.5 ml, and
(iv) a dengue serotype 4, in a concentration of at least 4.5 log10 pfu/0.5ml.
This TDV composition is in the form of a lyophilized unit dose which is reconstitution with 0.5mL of a pharmaceutically acceptable diluent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 35 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16295611. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-13, 15, 23-25, 27, 30, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           Claims 6, 12, 13, 15 and 35 are rejected.  Claim 6 recites, “…the method comprises a primary vaccination consisting of the steps of:
seropositive and seronegative subjects of 60% or more when determined in an age group of 4 to 16 year old subjects when determined 30 days after a second administration until 12 months after a second administration.” The underlined limitation of “seropositive and seronegative” suggests that the method does require determining whether or not the subject was previously experiencing a dengue infection.  Therefore, it is unclear if the method does permit determining the serostatus of the subject prior to step (B) or not.  This indefinite claim structure also applies to claims 12, 13, 15 and 35.

Claim 6 recites the limitation "the unit doses" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites, “wherein the method comprises a primary vaccination with only two administrations of the unit dose comprising the steps of:”.  Claim 11 ultimately depends from claim 6, which recites, “a primary vaccination consisting of the steps of:”.  Therefore, it appears that claim 11 as it relates to the primary vaccination is attempting to broaden the active steps by reciting “comprising the steps of:” and therefore, claim 11 does not further limit claim 6.

	Claims 23 and 24 recite, “…wherein preferably the subject is…”, however, the recitation of “preferably” is interpreted to be suggestive limitation.  The phrase "preferably" renders the 

	Claims 23 and 24 depend from claim 20.  Claims 23 and 24 recite subparts (i), (ii), (iii) and (iv), however, it is unclear how the limitations of the subparts relate to the claimed method.  Claim 20 does not recite a subpart identified as (i), (ii), (iii), and (iv).  

	Claims 25 and 30 recite, “The method of claim… which is safe.”  However, it is unclear what the metes and bounds of “safe” are in the context of the claimed methods.  Is the method safe with regard to side-effects or from toxicity of the tetravalent dengue composition or from facilitating natural dengue infection.  

	Claims 27 and 32 recite, “The method of claim… which is effective.”  However, it is unclear what the metes and bounds of “effective” are in the context of the claimed methods.  Is the method effective with regard to protecting dengue infection, dengue virus associated diseases, or against symptoms associated with dengue infection.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recited by claim 11 appear to broadening the scope of claim 6, from which it depends (see 112 (b) rejection above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recited by claim 14 appear to be verbatim presently recited in claim 6 and therefore it appears that claim 14 does not further limit claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-35 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al (Expert Review of Vaccines, 2016, Vol. 15, No. 4, pages 497-508).

	The claimed invention is drawn to a method of inoculating a subject against virologically confirmable dengue disease with a tetravalent dengue virus composition including 4 live 
	(A) selecting a subject for administration of the unit doses of the tetravalent dengue virus composition in need for protection against dengue infection without determination whether there was a previous dengue infection.
	(B) administering a first unit dose of the tetravalent dengue virus composition to the subject, and
	(C) administering a second unit dose of the tetravalent dengue virus composition to the subject within 3 months of administration of the first unit dose,
	wherein the method provides a combined vaccine efficacy against all 4 serotypes in preventing virologically confirmed dengue disease in both seropositive and seronegative subjects of 60% or more when determined in an age group of 4 to 16 year old subjects when determined 30 days after a second administration until 12 months after a second administration.  
	The tetravalent dengue virus (TDV) composition includes chimeric dengue serotype 2/1 strain, 2/3 strain and 2/4 strain and a dengue serotype 2 strain.  The dengue serotype 2 strain is derived from wild-type strain DEN-2 16681 and differs in at least three nucleotides form the wild type as follows: a) 5’-noncoding region (NCR)-57 (nt-57 C-to-T), b) NS1-53 Gly-to-Asp (nt-2579 G-to-A) and c) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the 3 chimeric strains (2/1, 2/3 and 2/4) are derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes resulting in the chimeric dengue strains: a DENV-2/1 chimera; DENV-2/1 chimera and DENV-2/4 chimera.  
	The tetravalent dengue virus composition is in the form of a unit dose comprising:

(ii) a dengue serotype 2, in a concentration of at least 2.7 log10 pfu/0.5 ml,
(iii) a dengue serotype 3, in a concentration of at least 4.0 log10 pfu/0.5 ml, and
(iv) a dengue serotype 4, in a concentration of at least 4.5 log10 pfu/0.5ml.
This TDV composition is in the form of a lyophilized unit dose which is reconstitution with 0.5mL of a pharmaceutically acceptable diluent.

The method does not include a step of determination whether there was a previous dengue infection in the subject before administration of the unit dose or wherein the serostatus of the subject is unknown before administration of the unit dose; and the method does not include a step of determination whether there was a previous dengue infection in the subject at any time before, during or after the steps of administration of the unit dose or wherein the serostatus of the subject is unknown before, during or after administration of the unit dose.
The subject is from a region wherein the seroprevalence is unknown and/or wherein the seroprevalence is below 80%, or below 70% or below 60%; the subject is exposed to a dengue outbreak and the dengue outbreak is due to a serotype 2 and/or a serotype 1 dengue virus.  The subject is under 9 years of age, 4 to 5 years of age, 6 to 11 years of age or 12 to 16 years, or 6 to 16 years of age, or 4 to 16 years of age, or 2 to 17 years of age, or 9 years of age, or over 9 years of age, or 9 to 19 years of age, or 18 to 60 years of age, or 18 to 45 years of age, or 46 to 60 years of age, or over 60 years of age.
The first and second doses are administered subcutaneously.  

The Prior Art

 Osorio et al. determined the serostatus of each of the human subjects before the prime-boost study was conducted.  However, the instant invention does not require this determination (the primary vaccination consists of steps selecting a subject without determining whether there was a dengue infection before, during or after the inoculation and the serostatus is also not determined before, during or after the inoculation).  Since Osorio et al. teach that “TDV induces neutralizing antibody responses to all four DENV in adults and children as young as 1.5 years, 
While Osorio et al. do not specifically teach that their TDV dosage is:
(i) a dengue serotype 1 in a concentration of at least 3.3 log10 pfu/0.5 ml,
(ii) a dengue serotype 2, in a concentration of at least 2.7 log10 pfu/0.5 ml,
(iii) a dengue serotype 3, in a concentration of at least 4.0 log10 pfu/0.5 ml, and
(iv) a dengue serotype 4, in a concentration of at least 4.5 log10 pfu/0.5ml and that the TDV composition is in the form of a lyophilized unit dose which is reconstitution with 0.5mL of a pharmaceutically acceptable diluent, they do teach that a tetravalent dengue vaccine composition based on a lyophilized form is being tested in clinic by The Butantan Institute. [see page 504, left column]  Furthermore, Osorio et al. teach injected (i.e., in suspension) dosages of their dengue serotype 1, 2, 3 and 4 with at least 2X10^4 pfu, 5X10^4 pfu, 1X10^5 pfu, and 3X10^5 pfu, 

	Furthermore, since Osorio et al. teach the administration of a TDV that appears to be structurally identical to that the claimed and the administration of this TDV in the same active steps and in the same time period as claimed, the limitations of combined vaccine efficacy would be inherent properties of the method conducted by Osorio et al. This therefore anticipates the limitations of combined vaccine efficacy of claims 6, 26, 28, 29, 31, 33, 34 and 35.  Lastly, the prime-boost method of Osorio et al. established that their TDV was safe against serious side-effects and also effective at seroconversion and therefore teach the limitations of claims 25, 27, 30 and 32.
	Therefore, Osorio et al. renders prima facie obvious the instant invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648